Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 1 of
                                      94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 2 of
                                      94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 3 of
                                      94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 4 of
                                      94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 5 of
                                      94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 6 of
                                      94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 7 of
                                      94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 8 of
                                      94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 9 of
                                      94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 10 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 11 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 12 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 13 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 14 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 15 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 16 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 17 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 18 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 19 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 20 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 21 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 22 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 23 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 24 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 25 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 26 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 27 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 28 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 29 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 30 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 31 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 32 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 33 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 34 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 35 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 36 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 37 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 38 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 39 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 40 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 41 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 42 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 43 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 44 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 45 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 46 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 47 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 48 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 49 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 50 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 51 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 52 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 53 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 54 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 55 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 56 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 57 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 58 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 59 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 60 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 61 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 62 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 63 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 64 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 65 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 66 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 67 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 68 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 69 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 70 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 71 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 72 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 73 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 74 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 75 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 76 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 77 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 78 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 79 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 80 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 81 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 82 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 83 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 84 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 85 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 86 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 87 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 88 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 89 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 90 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 91 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 92 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 93 of
                                       94
Case 18-03044-5-DMW   Doc 175 Filed 01/31/19 Entered 01/31/19 14:29:55   Page 94 of
                                       94
